DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-10 and 21-22 are pending and are examined herein.

Response to Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-10) in the reply filed on 10/05/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 11, 2019 has been considered. An initialed copy of the IDS accompanies this Office Action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Jarosz et al.
Claims 1-10 and 21-22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Jarosz et al. (US 11,274,343 B2, issued March 15, 2022; effective filing date February 24, 2015).
Regarding claim 1, Jarosz teaches a method for increasing the number of sequencing reads of one or more pre-selected genomic regions ( e.g. col. 6, L55-59; “In particular, the methods, compositions and systems described herein provide increased and redundant coverage of selected portions of the genome such that additional redundant sequence information can be obtained from those selected portion of the genome”) using low coverage whole genome sequencing (e.g. col. 7, L 34; “at least 1x coverage”; col. 8, L 62-66; “for whole genome sequence analysis applications, one could simply pool all of the copied fragments and their associated barcodes, in order to sequence and reassemble the full range sequence information from each of the originating nucleic acids”; and col. 9, L 39-42; “sequencing methods described include a combination of deep coverage of the selected regions with lower level linked reads across longer ranges of the genome”), wherein said method comprises performing an amplification reaction using a genomic nucleic acid sample to amplify one or more pre-selected genomic regions, thereby forming an amplified sample (e.g. col. 7, 2nd para; “In specific instances, methods described herein include a step in which selected regions of the genome are selectively amplified prior to sequencing”), and performing low coverage whole genome sequencing using said amplified sample (e.g. col. 8, L 62-66; “For whole genome sequence analysis…”), wherein the coverage of said pre-selected genomic regions using said low coverage whole genome sequencing is greater than 250x (e.g. col. 2, L 13-15; “the barcoded fragments of the amplicons within the discrete partitions represent about 100x-5000x coverage of the one or more selection portions of the genome”), and wherein the coverage of regions outside said pre-selected genomic regions using said low coverage whole genome sequencing is less than 10x (e.g. paragraph splitting col. 17-18; “All of the nucleic acids within a partition are amplified, but selected genomic regions are amplified in a targeted way such that at least 1-5, 2-10…10-50 times more amplicons are produced from those selected genomic regions than from other parts of the genome”).
Regarding claims 2-4, Jarosz teaches wherein said one or more pre-selected genomic regions is from one pre-selected genomic region to 2500 pre-selected genomic regions, 2000 and 1500 regions (e.g. col. 2, L15; “the one or more selection portions of the genome” and L 45-46; “the amplifying comprises PCR amplification across a region of at least 3.5 megabasepairs (Mb)”).
Regarding claims 5-6, Jarosz teaches wherein said low coverage whole genome sequencing is whole genome sequencing with less than 2x genome wide coverage and less than 1x genome wide coverage (e.g. col. 7, L 34; “1x”)
Regarding claim 7, Jarosz teaches wherein said genomic nucleic acid sample is a human genomic nucleic acid sample (e.g. col. 1, L38; “a method for sequencing one or more selected portions of a genome…” and col. 38, first para.; “Examples of subjects may include…humans”).
Regarding claims 8-9, Jarosz teaches wherein the coverage of said pre-selected genomic regions using said low coverage whole genome sequencing is greater than 500x and is greater than 1000x (e.g. col. 2, L13-15; “the barcoded fragments of the amplicons within the discrete partitions represent about 100x-5000x coverage of the one or more selected portions of the genome” and col. 8, L 62-66; “For whole genome sequence analysis applications, one could simply pool all of the copied fragments and their associated barcodes, in order to sequence and reassemble the full range sequence information from each of the originating nucleic acids”)
Regarding claim 10, Jarosz teaches wherein said method comprises performing said amplification reaction using said genomic nucleic acid sample to amplify one or more pre- selected genomic regions having a length from about 150 bp to about 750 bp (e.g. Col. 8, L 15-17; “In particular, the single originating molecule is preferably substantially longer than the typical short read sequence length, e.g. longer than 200 bases”).
Regarding claim 21, Jarosz teaches wherein said low coverage whole genome sequencing is whole genome sequencing with less than 5x genome wide coverage.  (e.g. col. 8, L 62-66; “for whole genome sequence analysis applications, one could simply pool all of the copied fragments and their associated barcodes, in order to sequence and reassemble the full range sequence information from each of the originating nucleic acids” and col. 7, L 33-35; “provides at least 1x coverage”)
Regarding claim 22, Jarosz teaches wherein said low coverage whole genome sequencing is whole genome sequencing with less than 3x genome wide coverage. (e.g. col. 8, L 62-66; “For whole genome sequence analysis applications, one could simply pool all of the copied fragments and their associated barcodes, in order to sequence and reassemble the full range sequence information from each of the originating nucleic acids” and col. 7, L 33-35; “provides at least 1x coverage”).
Jarosz et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN K. WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.K.W./Examiner, Art Unit 1675


/AMY M BUNKER/Primary Examiner, Art Unit 1675